Citation Nr: 1500048	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  02-08 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a disability manifested by breathing problems.


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of 
		the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel






INTRODUCTION

The Veteran served on active duty from January 1969 to August 1971, including service in Vietnam from December 1969 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2002 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This matter was previously before the Board in May 2004, March 2010, February 2012, March 2013, September 2013, and July 2014, at which time the Board remanded the claims on appeal for further development.

The record consists solely of electronic claims files and has been reviewed.  Relevant evidence has not been included in the record since the November 2014 Supplemental Statement of the Case (SSOC).  


FINDING OF FACT

A chronic lung disability was not shown in service or for many years thereafter, and any current lung disability is unrelated to service, or to a disease or injury of service origin.    


CONCLUSION OF LAW

The criteria for service connection for a breathing and/or lung disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify the Veteran was satisfied by way of several letters to the Veteran dated between July 2002 and March 2010.  The letters informed him of his duty and VA's duty for obtaining evidence.  In addition, the letters met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claim on appeal was readjudicated in SSOCs of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  

VA obtained relevant private and VA treatment records.  VA obtained medical evidence from the Social Security Administration (SSA).  VA afforded the Veteran the opportunity to present testimony before the Board.  VA also afforded the Veteran VA compensation examinations into his claim to service connection, the reports of which contain opinions that comment on his assertions.  In addition, VA substantially complied with the Board's most recent remand orders in July 2014, which addressed noncompliance with orders in prior Board remands.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Pursuant to the Board's July 2014 remand, the AOJ provided the Veteran with a VA compensation examination into his claim for which a report has been included in the record.  The report comprehensively addresses the nature and etiology of the Veteran's lung and breathing problems.    
For the aforementioned reasons, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Claim to Service Connection

The Veteran claims that he incurred a breathing disability during service.  He asserts that the inhalation of rock dust during service, pursuant to his duties operating a bulldozer in a rock quarry, caused a chronic breathing problem.  Further, he attributes breathing difficulty to an exposure to herbicides while serving in the Republic of Vietnam.  

The evidence documents that the Veteran has had lung disorders during the appeal period.  VA treatment records and examination reports note diagnoses of chronic obstructive pulmonary disease (COPD), calcified granuloma within the lateral portion of the left lower lung field, and a positive PPD test without evidence of tuberculosis.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

In general, service connection may be established where there is (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders, such as active tuberculosis, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), including (in relevant part) cancer of the lungs.  38 C.F.R. § 3.307(a)(6)(ii).  The record documents that the Veteran served in Vietnam during the applicable time period.  But he has not been diagnosed with a lung disorder listed under 38 C.F.R. § 3.309(e).  As such, this regulation is inapplicable to the claim on appeal.  Nevertheless, the Board will consider the direct service connection theory of entitlement for his claim.  38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As indicated, the record establishes that the Veteran has been diagnosed with lung disorders during the appeal period - COPD, a calcified granuloma, and a positive PPD test.  McLain v. Nicholson, 21 Vet. App. 319 (2007).   However, the preponderance of the evidence demonstrates that the Veteran did not incur a lung or breathing disorder during service, and that his current problems are unrelated to service.  
The Veteran's STR's do not note any complaints, diagnoses, or treatment for a lung or breathing problem.  A March 1969 STR notes hoarseness, a sore throat, and a "constant cough" which was attributed to pharyngitis.  This report does not in any way indicate a problem with the lungs, however.  Further, the August 1971 separation report of medical examination is negative for a lung or breathing disorder.  In fact, the examination report noted the lungs as normal.  

There is no medical evidence of record documenting that the Veteran experienced any lung or breathing problems in the decades following service.  Rather, a March 1997 private chest x-ray examination report of record noted the lungs to be normal.  Further, while claiming service connection for an unrelated disorder in January 2000, the Veteran did not indicate a present or prior problem with breathing or with the lungs.  Indeed, the earliest evidence of a lung disorder is found in a November 2000 VA report which, pursuant to a general medical examination into other unrelated claims filed by the Veteran, notes an incidental finding by chest x-ray of a calcified granuloma.  This report is dated over 29 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  Moreover, the Veteran's own statements indicate onset of breathing problems many years following service.  In his June 2002 claim to service connection for a lung disorder, the Veteran stated that he was "starting to have breathing problems now."  In his January 2003 substantive appeal, he stated, "now it seems I'm having breathing problems."  

The preponderance of the medical nexus evidence is also against the Veteran's contention that his in-service inhalations relate to his current lung and breathing problems.  The record contains several VA medical reports addressing the lungs - dated in November 2000, August 2002, April 2010, March 2012, November 2013, and August 2014.  

Each of the VA reports contains relevant information regarding the Veteran's lungs, and regarding his medical history.  The reports note the Veteran's lung disorders, and detail his complaints of breathing problems.  But as noted by the Board in the July 2014 remand, none of the reports dated prior to July 2014 could be considered adequate on the issue of medical nexus to service.  Indeed, the report included in the claims file just prior to July 2014 - the November 2013 report - based its negative nexus opinion on a finding unsupported by the record (i.e., that the Veteran is a current smoker).  In any event, none of the reports dated prior to July 2014 can in any way be construed as favorable to the Veteran's claim.  

The August 2014 report and opinion - provided in response to the July 2014 remand - are of probative value on the issue of medical nexus between the complaints of harmful inhalations during service and the current problems.  The August 2014 examiner indicated a review of the electronic claims files, detailed the Veteran's relevant medical history, indicated an interview of the Veteran, indicated an examination of the Veteran, and provided clear conclusions that are based on the evidence of record.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

During the physical examination, the August 2014 examiner found the Veteran's lungs to be clear anteriorly and posteriorly bilaterally with no rales, rhonchi, or wheezing.  The examiner noted that the Veteran's respirations on room air were easy and unlabored.  The examiner noted one "short/quick dry cough" during the examination.  Technical examination revealed evidence of COPD, however.  But the Veteran indicated that he was not undergoing treatment for a lung disorder at that time.  

The examiner stated that the Veteran has never had active tuberculosis.  The examiner further explained that, although the November 2000 VA report noted a tiny calcified granuloma, several subsequent chest x-rays performed between October 2006 and August 2014 were "negative" for a calcified granuloma within the lateral portion of the left lower lung field.  The examiner stated that these negative findings indicate that the granuloma had resolved without residual.  According to the examiner, medical literature indicates that the most common cause of a granuloma noted by a chest x-ray is a fungal infection which, over time, becomes calcified.  The examiner further stated that granulomas "almost never require treatment or even follow-up" and that they are usually noted incidentally (as happened in this case with the chest x-ray conducted pursuant to the November 2000 VA general medical examination).        

With regard to COPD, the August 2014 VA examiner stated that the first evidence of COPD was found in an April 2007 x-ray report.  This exam is dated over 35 years following service.  The examiner noted the Veteran's report that he had experienced shortness of breath for "about 5 or more years" and that, for about 10 years, he had had a "productive and dry cough intermittently while doing activities and while laying in bed at night[.]"  These statements indicating onset of symptoms many years after service are consistent with the statements noted earlier, in which the Veteran indicated onset of problems in 2002-2003.    

In closing the report, the examiner stated that the Veteran's problems were likely not related to his service.  The examiner did not regard exposure to herbicides while in Vietnam, or to mineral dusts as a bulldozer driver, as a cause of the Veteran's breathing or lung problems.  The examiner instead attributed the Veteran's COPD to his 22 years of working in a coal mine following service, and to his history of smoking tobacco.  As the Board noted in its July 2014 remand, the record indicates that the Veteran quit smoking in the 1970s.  Nevertheless, as the August 2014 examiner stated, the Veteran had a multi-year history of tobacco smoking, which she found related to the Veteran's COPD.  See Bloom, supra.  

In assessing the Veteran's service connection claim, the Board has considered his lay assertions that his breathing problems relate to the rock dust and herbicides he was exposed to during service.  As a layperson, the Veteran is competent to attest to what he observes or senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Inhalation and difficulty breathing are observable matters so the Veteran's testimony regarding breathing issues during and following service is of probative value.  But the Veteran is not competent to provide evidence regarding the etiology of a lung disorder.  The disorders at issue here are internal disorders of the lungs that are beyond his capacity for lay observation.  The etiology and development of his disorders cannot be determined through observation or by sensation such as feeling.  The Veteran is not a competent witness to render a medical opinion linking his disorders to service.  He does not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  As such, his statements regarding medical nexus to service are not of probative value.  

On the essentially medical questions before the Board, the medical evidence is of greater evidentiary value, and indicates that the Veteran's breathing problems are unrelated to service that ended in 1971.  38 U.S.C.A. § 5107(b).  While the Veteran may have inhaled dust and herbicides as he describes, an actual disability of the lungs is not noted in the Veteran's STRs, or in post-service medical evidence dated until 2000, approximately 29 years following service.  Further, the medical nexus evidence indicates that the Veteran's diagnosed lung problems are unrelated to service.  Indeed, no medical evidence has been submitted into the record which supports the Veteran's lay assertions to medical nexus.  As such, a service connection finding for a lung disorder is unwarranted.  38 C.F.R. § 3.303; see also Combee and Ramey, both supra.   

Lastly, the Board also finds unwarranted a presumptive service connection finding under 38 C.F.R. § 3.309(a) for tuberculosis.  The Veteran has stated that he has had breathing problems since his separation from service.  He therefore claims a continuity of symptomatology since service.  However, as indicated, the Veteran has merely had a positive PPD test.  As the July 2014 examiner stated, there is no evidence of record that the Veteran has experienced active tuberculosis.  Therefore, the presumption is not for application.


ORDER

Entitlement to service connection for a disability manifested by breathing problems is denied.          


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


